Citation Nr: 0421868	
Decision Date: 08/10/04    Archive Date: 08/17/04

DOCKET NO.  02-18 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hypertension, including 
as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from August 1967 to April 
1969, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, that denied the veteran's claim 
of entitlement to service connection for hypertension.  The 
veteran disagreed with this decision in August 2002.  A 
statement of the case was issued to the veteran and his 
service representative in October 2002, and the veteran 
perfected a timely appeal when he filed a substantive appeal 
(VA Form 9) in November 2002.  A videoconference hearing was 
held at the Board before the undersigned Veterans Law Judge 
in March 2004.

It is noted that, by rating decision issued in September 
2002, the RO granted the veteran's claim of entitlement to 
service connection for diabetes mellitus, evaluating it as 20 
percent disabling, effective July 9, 2001.  And, in an 
Administrative Decision issued in August 2003, the RO 
assigned an effective date of June 1, 2001, to the veteran's 
service-connected diabetes mellitus.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

During his March 2004 videoconference hearing, the veteran 
testified that his hypertension began prior to his diagnosis 
of diabetes, but that hypertension had been aggravated by his 
service-connected diabetes mellitus.  Specifically, he 
contended that his blood pressure had worsened since his 
diagnosis of diabetes mellitus.

A review of the veteran's VA treatment records for the period 
from February 2001 to April 2002 reveals that, following a 
diagnosis of diabetes mellitus, type II, on or about April 
2001, the veteran's blood pressure increased from 132/76 on 
outpatient examination in April 2001 to 160/87 on outpatient 
examination in September 2001 and to 172/96 on outpatient 
examination in December 2001.  Although the veteran's blood 
pressure fell to 138/80 in January 2002 and then to 133/75 in 
March 2002, it remained elevated throughout the period 
following the diagnosis of diabetes mellitus, type II.  
Additionally, on outpatient examination in December 2001, the 
VA examiner stated that the veteran's hypertension was poorly 
controlled and put the veteran on additional medication to 
treat this condition.  Accordingly, the Board is of the 
opinion that, on remand, the veteran should be scheduled for 
VA cardiovascular examination in order to determine whether 
the service-connected diabetes mellitus aggravates the 
veteran's hypertension.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
his service representative and request 
that they identify any VA and non-VA 
health care providers who have treated 
him for hypertension between his 
separation from service in April 1969 and 
the present.  Specifically, the RO should 
obtain the veteran's treatment records 
from the VA Medical Center in Columbia, 
South Carolina from April 2004 to the 
present, as well as any other pertinent 
records identified by the veteran, which 
are not currently of record.  If no such 
records can be located, the RO should 
document such in the veteran's claims 
folder, and notify the veteran and his 
representative of the problem.

2.  The RO should make arrangements with 
the appropriate VA medical facility(ies) 
for the veteran to be afforded a 
cardiovascular examination to determine 
the nature, extent, and etiology of the 
veteran's hypertension.  Send the claims 
folder and a copy of this remand to the 
examiner(s) for review.  Request that 
this examination include all standard 
studies and tests.

The examiner should conduct an 
examination and, based on the results of 
the examination, review of the medical 
evidence of record, and sound medical 
principles, provide an opinion regarding 
the etiology the veteran's hypertension.  
Specifically, the examiner should provide 
an opinion on whether the veteran's 
hypertension is aggravated by the 
service-connected diabetes mellitus.  If 
the examiner finds that the hypertension 
is aggravated by the diabetes mellitus, 
he/she should quantify the degree of 
aggravation.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth.  

3.  Then, the RO should re-adjudicate the 
veteran's claim of entitlement to service 
connection for hypertension, including as 
secondary to service-connected diabetes 
mellitus.  The RO should provide adequate 
reasons and bases for its determinations, 
addressing all issues and concerns that 
were noted in this REMAND.

4.  If any determination remains adverse 
to the veteran, he and his service 
representative should be furnished a 
Supplemental Statement of the Case and be 
given an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

